                Case 1:20-cv-00651-GLS-DJS Document 129 Filed 04/07/21 Page 1 of 1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU


                                               Writer Direct: (518) 776-2608

                                                          April 7, 2020


       VIA ECF

       Hon. Gary L. Sharpe
       James T. Foley U.S. Courthouse
       445 Broadway, Room 441
       Albany, NY 12207

       Re:      Soos, Steven et. al v. Cuomo, Andrew et. al
                20-CV-0651 (GLS)(DJS)

       Dear Judge Sharpe:

               On behalf of all parties, I submit this status report in the above-referenced action. ECF No.
       128. The parties appear to be close to finalizing a settlement of this matter. Accordingly, the
       parties respectfully request that they be permitted to submit settlement documents for the court’s
       approval by April 21, 2021.

                Thank you for your consideration of this matter.

                                                                       Very truly yours,

                                                                       s/ Adrienne J. Kerwin

                                                                       Adrienne J. Kerwin
                                                                       Assistant Attorney General
                                                                       Bar Roll No. 105154

       cc (via ECF): Christopher A. Ferrara
                     Michael McHale
                     Melanie V. Sadok
                     Ellen Parodi




                    THE CAPITOL, ALBANY, NY 12224 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                            WWW.AG.NY.GOV
